Exhibit 10.1

TRANSDIGM GROUP INCORPORATED

2014 STOCK OPTION PLAN DIVIDEND EQUIVALENT PLAN

Section 1. PURPOSE

The purpose of this Plan is to provide certain participants in the Company’s
2014 Stock Option Plan with the right to receive dividend equivalent payments in
the event that a dividend is declared by the Company in connection with a
recapitalization or a similar corporate event.

Section 2. DEFINITIONS

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Section 424(e) and (f), respectively, of the Code.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board.

(e) “Company” means TransDigm Group Incorporated, a Delaware corporation.

(f) “Corporate Transaction” means a transaction that qualifies as a “corporate
transaction” for purposes of Treasury Regulation Section 1.409A-1(b)(5)(v)(D).

(g) “Option” means an option to purchase common stock of the Company under the
2014 Stock Option Plan.

(h) “Participant” means a person or entity to whom an Option is granted pursuant
to the 2014 Stock Option Plan or, if applicable, such other person or entity who
holds an outstanding Option.

(i) “Plan” means the TransDigm Group Incorporated Dividend Equivalent Plan, as
the same may be amended from time to time.

(j) “2014 Stock Option Plan” means the TransDigm Group Incorporated 2014 Stock
Option Plan, as the same may be amended from time to time.

Section 3. ADMINISTRATION

(a) General. The Plan shall be administered by the Committee.

(b) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have sole authority, in its absolute discretion: (i) to construe
and interpret the Plan, and to establish, amend and revoke rules and regulations
for its administration; (ii) to amend the Plan as provided in Section 5(a); and
(iii) to exercise such powers and to perform such acts as the Committee deems
necessary or expedient to promote the best interests of the Company which are
not in conflict with the provisions of the Plan. Notwithstanding any other
provision of the Plan, any action required or permitted to be taken by the
Committee may be taken by the Board.

(c) Committee Determinations. All determinations, interpretations and
constructions made by the Committee in good faith shall not be subject to review
by any person or entity and shall be final, binding and conclusive on all
persons and entities.

Section 4. PAYMENT OF DIVIDEND EQUIVALENT

(a) Dividend Equivalents. If the Company declares a dividend on common stock of
the Company, Participants shall be eligible to receive a cash dividend
equivalent payment or a reduction of the exercise price of unvested Options as
follows:

(i) Vested Options. Participants who hold vested Options on the record date with
respect to any such dividend shall be eligible to receive a cash dividend
equivalent payment equal to the amount that such Participant would otherwise
have been entitled to receive had his or her vested Option been fully exercised
immediately prior to such record date. The cash dividend equivalent payment
shall be paid to Participants eligible for such payments under this
Section 4(a)(i) no later than the later of (A) December 31 of the year in which
the dividend is declared or (B) two and one-half (2 1/2) months following end of
the calendar month in which the dividend is declared by the Company dividend is
declared by the Company in accordance with this Section 4(a).



--------------------------------------------------------------------------------

(ii) Unvested Options.

(1) If the Company declares such dividend other than in a Corporate Transaction,
Participants who hold unvested Options on the record date with respect to such
dividend shall be eligible to receive a cash dividend equivalent payment equal
to the amount that such Participant would otherwise have been entitled to
receive had his or her unvested Option been fully vested and exercised
immediately prior to such record date; provided that such cash dividend
equivalent amount shall not be paid to any such Participant until the date such
Option vests pursuant to the terms set forth in such Participant’s applicable
Option agreement and no later than two and one-half (2 1/2 ) months following
the calendar year in which the Option vests.

(2) If that the Company declares such dividend in a Corporate Transaction, then,
except as provided in the last sentence of this Section 4(a)(ii)(2), the Company
shall pursuant to such Corporate Transaction replace or assume any outstanding
unvested Options with new options, the exercise price of which shall be reduced
from the original Option by the amount of such dividend per share (but not below
$0); provided that the ratio of the exercise price of the new option to the fair
market value of such new option immediately after the substitution or assumption
is not greater than the ratio of the exercise price of the unvested Option to
the fair market value of the unvested Option immediately before such
substitution or assumption. Unless otherwise determined by the Committee, in the
event the exercise price of any new option is reduced pursuant to this
Section 4(a)(ii)(2), the Participant shall not receive any cash dividend
equivalent payment with respect to any dividend paid in connection with such
Corporate Transaction. Notwithstanding the foregoing, if the Committee
determines that so reducing the exercise price is prohibited by law, regulation,
New York Stock Exchange rule or the 2014 Stock Option Plan or creates a material
adverse consequence for the Company, or if for any other reason the exercise
price is not so reduced, then the Participants shall receive a dividend
equivalent payment in accordance with Section 4(a)(ii)(1).

(iii) In no event shall a cash dividend equivalent payment be tied to or
otherwise dependent upon the exercise of an Option.

(b) Taxes. Dividend equivalent payments made in accordance with subsection
(a) shall be subject to withholding of all applicable taxes.

(c) Section 409A. The dividend equivalent payments made in accordance with
subsection (a) are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code. Notwithstanding
any provision of the Plan to the contrary, in the event that the Committee
determines that any dividend equivalent payments may be subject to Section 409A
of the Code, the Committee may adopt such amendments to the Plan or take any
other actions that the Committee determines are necessary or appropriate to
(i) exempt such dividend equivalent payment from Section 409A of the Code or
(ii) comply with the requirements of Section 409A of the Code and thereby avoid
the application of penalty taxes thereunder. To the extent that any dividend
equivalent payments are deemed to be subject to Section 409A of the Code, the
Plan will be interpreted to comply with Section 409A of the Code and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder.

Section 5. MISCELLANEOUS

(a) Amendment of Plan. The Committee at any time, and from time to time, may
amend the Plan.

(b) Termination or Suspension of the Plan. The Committee may suspend or
terminate the Plan at any time. Unless sooner terminated, the Plan shall
terminate on the first business day following the later to occur of (i) the date
on which the 2014 Stock Option Plan is terminated, or (ii) the date on which no
Options are outstanding under the 2014 Stock Option Plan.

(c) Effective Date of the Plan. The Plan shall be effective as of October 22,
2014.

(d) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.

(e) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting or failing to act, and shall
not be liable for having so relied, acted or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any person or persons other than himself.

(f) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.